Citation Nr: 1027000	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-24 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a sinus condition.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to October 2004. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania which, in part, denied service connection for a 
right shoulder disability, a sinus condition, bilateral hearing 
loss and tinnitus.

Jurisdiction over the claim was subsequently transferred to the 
RO in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and 
disease or injury in service is low.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the claim for service connection for a right shoulder 
disability, service treatment records reflect that the Veteran 
developed injuries to his left shoulder and knees while carrying 
water jugs in Kuwait.  An October 2004 treatment note also 
reported that the right shoulder was clicking.   Regarding his 
claim for service connection for a sinus condition, service 
treatment records indicate that the Veteran presented with 
complaints of congestion.  An October 2004 treatment note 
revealed a diagnosis of chronic rhinosinusitis.   The Veteran 
underwent a VA examination in December 2004.  The VA examiner 
diagnosed him with status post right shoulder impingement 
syndrome and chronic sinus disease associated with occasional 
sinus headache.  However, the December 2004 examiner did not 
address the relationship, if any, between such current right 
shoulder and sinusitis disabilities and the Veteran's service, to 
include the in-service injuries and complaints, noted above.  The 
medical evidence must show not only a currently diagnosed 
disability, but also a nexus, that is, a causal connection, 
between this current disability and the Veteran's service.  Id; 
see also Hickson v. West, 12 Vet. App. 247 (1999). 

Given the facts noted above, the Board finds that the evidence 
currently of record is insufficient to resolve the claims for 
service connection for a right shoulder disability and a sinus 
condition and that further medical examinations and opinions in 
connection with these claims are warranted.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4).

Regarding the claims for service connection for bilateral hearing 
loss and tinnitus, the Board notes that the Veteran contends that 
these disorders were incurred as a result of active service with 
exposure to loud machine noise when he was a computer systems 
operator.  A VA audiological examination in December 2004 
diagnosed the Veteran with tinnitus.  However, no etiology was 
given.  The December 2004 VA examination also found that hearing 
was normal across the ratable frequency range.  However, an 
October 2004 examination revealed a speech recognition score 
using the Maryland CNC Test of 92 percent in the right ear 
demonstrating a hearing loss disability for VA purposes.  

Given the facts noted above, the Board finds that the evidence 
currently of record is insufficient to resolve the claims for 
service connection for bilateral hearing loss and tinnitus and 
that further medical examinations and opinions in connection with 
these claims are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disabilities on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  

Appropriate efforts must be made to obtain 
all available VA treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be scheduled for a 
VA orthopedic examination.  The claims file 
must be provided to the examiner prior to 
the examination and the report must 
indicate that the file was reviewed in 
conjunction with the examination.  All 
indicated evaluations, studies, and tests 
should be accomplished and any such results 
must be included in the examination report.  
After performing the examination, the 
examiner should provide opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran has a current right shoulder 
disability that had its onset during 
service, was manifested within one 
thereafter or is in any other way related 
to the Veteran's active service.  The 
examiner should provide the rationale for 
all opinions provided. If the examiner 
cannot respond without resorting to 
speculation, he should explain why a 
response would be speculative.

3.  The Veteran also should be scheduled 
for a VA examination by a qualified 
physician to determine the etiology of the 
claimed sinus condition.  All necessary 
tests and studies should be conducted, and 
all clinical manifestations should be 
reported in detail. 

Based on a review of the record and an 
examination of the Veteran the physician 
should offer an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the Veteran 
has a sinus condition which had its onset 
during service or is otherwise related to 
service.  Reasons and bases should be 
provided for all conclusions. 

4.  The Veteran should be scheduled for a 
VA audiology examination for opinions as to 
whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that he has bilateral hearing loss 
or tinnitus as a result of active service.  
The examiner should solicit a detailed 
history of any symptoms or treatment during 
active service and of the continuation of 
any such symptoms after service.  Reasons 
and bases should be provided for all 
conclusions.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

